1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    RODERICK RENEE SAWYER,                                 Case No. 3:18-cv-00346-RCJ-WGC
4                                            Plaintiff                    ORDER
5            v.
6    ROMEO ARANAS et al.,
7                                       Defendants
8
9           Plaintiff has filed a request for U.S. Marshal service (ECF No. 4) and a motion for

10   status check (ECF No. 5). The Court denies the motion for status check as moot in light

11   of this order. Plaintiff’s case is in line for screening. Due to the Court’s case load, it may

12   take many months before the Court issues a screening order in this case. Additionally,

13   the Court denies the request for U.S. Marshal service as premature. The Court will order

14   service when it is procedurally applicable to do so.

15          For the foregoing reasons, it is ordered that the request for U.S. Marshal service

16   (ECF No. 4) is denied as premature.

17          It is further ordered that the motion for status check (ECF No. 5) is denied as moot.

18          DATED: July 3, 2019.

19
20                                              UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
